Ingraham, P. J. (dissenting in part);
The decision of the question presented depends upon the construction to be given to section 246 of the Penal Code, now fe-enacted as section 1344 of. the Penal Law. We have held that this publication was a criminal libel within sections 242'and 243. of the Penal Code and that the corporation pubhshing the article was properly convicted of that crime. (People v. Star Co., 135 App. Div. 517.) By section 245 of the Penal Code (now section 1343 of the Penal Law) it is provided that to sustain a charge of publishing- a libel' it is enough that the defendant knowingly displayed ■ it or parted:with its immediate custody under circum'stances which exposed it to be seen or understood by another person than himself.. And then follows section 246 which provides that every editor or proprietor of a book, newspaper or serial and every manager, of a copartnership or incorporated association by which a book, newspaper or serial is issued is chargeable with the publication of any matter contained in such book, newspaper or serial.
■ The relator Carvalho was the president of the corporation
*29publishing this article; Merrill was its treasurer, and Clark its 'secretary, and their names appeared on each of the papers as such officers pursuant to the requirement of chapter 475 of the Laws of 1907. The question is presented whether these officers or either of them were managers :of this corporation within the meaning of section 246 of the Penal Code before referred to.
At common law the proprietor of a newspaper in which a libel was published was answerable criminally as well as civilly for the acts of his servants or agents and for misconduct in conducting the newspaper although it was shown that he had nothing to do with conducting the newspaper, and that it was conducted by his agent without any interference on his part. (Rex v. Walter, 3 Esp. N. P. Cas. 21; cited and approved in Andres v. Wells, 7 Johns. 260, in which case it is said: “The principle laid down by Lord Kenyon is salutary and essential.”) I do not understand that this statement of the law has ever been questioned. The proprietor of a newspaper being thus responsible civilly and criminally for a libel published in it, if such proprietor was a corporation which could act only by its officers or agents, any officer, agent dr employee of the corporation who had to do with the publication would be civilly and criminally responsible. The statute then provides that every “manager” of an incorporated association by which a newspaper is issued is chargeable with the publication of any matter contained therein, and the question is presented as to who is a manager of a corporation. As we have seen, at common law the proprietor of a newspaper was responsible for the acts of his agents in control of it, and the particular agent or employee who had to do with the publication was also civilly and criminally responsible for a publication. When, however, a corporation undertook the publication of newspapers it became necessary to define those who would be responsible criminally for libels contained in a publication published by a corporation. Strictly speaking, the corporation was the proprietor of the publication and thus was civilly liable for it. The provisions of section 246 of the Penal Code were enacted in 1881 (Laws of 1881, chap. 676), and there the “manager” of a corporation as distinct from the corporation was made responsi*30ble for the crime. The meaning of the word ‘ ‘ manager ” is one who manages. In the' Century Dictionary a manager is defined to be one who manages, directs or controls; one charged with the management, direction or control of an affair, undertaking or business; a director or conductor. And thus to make one criminally responsible for a publication contained in a newspaper published by a corporation it must appear that the person proceeded against was charged with the management, direction or control of the undertaking or business in which the corporation was engaged. A corporation can only act by its authorized officers or agents. Generally speaking, it is controlled and managed by its board of directors, but its president is necessarily the general executive officer of the corporation, and one dealing with the corporation is justified in assuming that the president is the one who acts for the corporation. By virtue of his position he is, I think, a manager of the corporation, and, therefore, it can fairly" be said that the president of a corporation is its manager within the meaning of this provision. By the section in question the manager is chargeable with the publication, .but in a prosecution for libel he may show in his defense that" the matter complained of was published without his knowledge or fault and against his wishes by another who had no authority from him to make the publication. If he can be fairly said to be the “manager” of the corporation within the meaning of that term as used in this, section, he is made by the express mandate of the Legislature responsible, and I think the president of the corporation comes within the provision quoted as its manager.
I agree with Mr. Justice Laughlin that the term would not include the treasurer or. secretary, they being officers whose authority is confined to the performance of certain specific duties and neither being the general executive head of the company.
I think the order appealed from should, therefore, be reversed in so far as it discharges Carvalho, the president, and the prisoner remanded, and affirmed as to the other two defendants.
Miller, J., concurred.
Order affirmed.